—Judgment unanimously reversed on the law and facts, without costs, and a new trial granted in accordance with the following memorandum : The State appealed from the award for the appropriation of claimant’s land and improvements, but conceded that the value for improvements was proper. Therefore, it will be unnecessary to litigate this latter issue upon the new trial. The claimant’s appraiser based his opinion on land values on four comparables. Comparable No. 1 was about % mile from the subject premises on Route 69. It contained 110,460 square feet and was sold for $142,000 on March 8, 1967. To this he added estimated demolition costs of $12,000 and arrived at a price of $1.39 per square foot. Comparable No. 2 was the sale of a gasoline station at 35 Main Street, Yorkville, New York at an indicated price of $8.45 per square foot for land and buildings. Comparable No. 3 was a lease with an option to buy at an indicated price of $6.46 per square foot for land and buildings on Route 69 just east of the subject property. Comparable No. 4 was the sale of 16,066 square feet of land on Route 5A southwest of the subject property at $3.86 per square foot. The claimant’s appraiser placed a value of $2 per square foot on the subject property. The claimant’s appraiser did not give a dollar and cents adjustment in any instance between the comparable and the subject land; neither did he give a breakdown percentage-wise nor state the factors which entered into his judgment. His failure to do so affords no basis for review of his testimony and it is insufficient to justify an award. (Latham Holding Co. v. State of New York, 16 N Y 2d 41, 45; Verni v. State of New York, 31 A D 2d 727; Svoboda v. State of New York, 28 A D 2d 1056.) Consequently, a new trial should be held to determine the amount due claimant for the appropriation of its land. (Appeal from judgment of Court of Claims in claim for damages for permanent appropriation.) Present — Marsh, J. P., Witmer, Moule and Bastow, JJ.